Case 1:19-cr-00373-PGG Document 19 Filed 06/17/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

Plaintiff, cr
~against- 19 Kx 373 (PGG }
CORRECTED MOTION FOR ADMISSION
MICHAEL AVENATTI, PRO HAC VICE
Defendant.

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, 4ose M. Quinon hereby move this Court

 

for an Order for admission to practice Pro Hac Vice to appear as counsel for

 

Michael Avenatti in the above-captioned action.

lam in good standing of the bar(s) of the state(s) of Florida and
there are no pending disciplinary proceedings against me in any state or federal court. ] have
never been convicted ofa felony. | have never been censured, suspended, disbarred or denied

admission or readmission by any court. | have attached the affidavit pursuant to Local Rule 1.3.

Dated: June 17, 2019 Respectfully Submitted,

Set
Applicant Signature: (ZY

Applicant's Name: Jose M. Quinon

Firm Name: Jose M. Quinon, P.A.

 

 

Address: 292° Brickell Avenue, Suite A-1

 

City/State/Zip: Miami, Florida 33129
Telephone/Fax: (305) 858-5700 and Fax (305) 358-7848

 

 

Email: quinon@quinonlaw.com

 
Case 1:19-cr-00373-PGG Document 19-1 Filed 06/17/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,
19-cr-373 (PGG)

- vs.

AFFIDAVIT
MICHAEL AVENATTI,
Defendant.

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for
the Southern and Eastern Districts of New York, Jose M. Quinon submits this
affidavit in furtherance of his application for admission Pro Hac Vice to
appear on behalf of Michael Avenatti in this cause.

| have never been arrested or convicted of a felony, nor have | ever
been suspended, disbarred or denied admission or readmission by any
court. In 2002, | was reprimanded for a potential conflict of interest, because
| entered into a romantic relationship with my wife, while she was still married
to an individual | was representing. That is the only censure in more than
forty years of practicing law, and no disciplinary proceedings are pending

against this applicant.

| declare under penalty of perjury that the foregoing is true and correct.

6

Mts SZ

Hose Guinan Date Executed

2333 BRICKELL AVENUE, SUITE A-l = MIAMI, FLORIDA 33129 « WWW.QUINONLAW.COM 1! T: 305.858.5700 « F: 305.358.7848

 
 

 

Case 1:19-cr-00373-PGG Document 19-2 Filed 06/17/19 Page 1of1

Supreme Court of Florida
Certificate of Good Standing

I JOHN A. TOMASINO, Clerk of the Supreme Court of the State of Florida, do

hereby certify that

JOSE MANUEL QUINON

was admitted as an attorney and counselor entitled to practice law in all the
Courts of the State of Florida on October 23, 1975, is presently in good

standing, and that the private and professional character of the attorney

appear to be good.

WITNESS my hand and the Seal of the
Supreme Court of Florida at Tallahassee,

the Capital, this May 29, 2019.

2

Clerk of the Supreme Court of Florida.

 

 
